DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of issued application of Toy, U.S. Patent No. 11,109,336 B2 (Toy’336 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Toy’711.
Regarding claim 11 the difference between the conflicting claims of the instant application and issued patent, Toy’711, are set forth in the discussion below.
Instant Application 17/388,684
Patent  11,109,336 B2
Claim 11. A method comprising: sending, by a source, a request to transmit data, 
wherein the request comprises a transmission time; 
determining, based on the transmission time, a time allocation of a time cycle, 
wherein, based on a rate of information, the time allocation is allocated to the source; 
determining, based on the time allocation of the time cycle and the rate of information, that the transmission time exceeds a threshold; 
receiving, based on the transmission time exceeding the threshold, a notification; 
and withholding, based on the notification, the data.
Claim 1. A method, comprising: sending, by a source, a request to transmit data, 
wherein the request comprises a transmission time; 
determining, based on the transmission time, a time allocation of a time cycle, 
wherein, based on a committed information rate, the time allocation is allocated to the source; 
determining, based on the time allocation of the time cycle and the committed information rate, that the transmission time exceeds a threshold; receiving, based on the determination that the transmission time exceeds the threshold, a notification; 
and withholding, based on the notification, the data.


Toy’711 discloses methods and systems for managing data transmissions by determining a plurality of time allocations for a time cycle.
Regarding claim 11, Toy’711 discloses a method comprising: sending, by a source, a request to transmit data, wherein the request comprises a transmission time; determining, based on the transmission time, a time allocation of a time cycle, wherein, based on a rate of information, the time allocation is allocated to the source; determining, based on the time allocation of the time cycle and the rate of information, that the transmission time exceeds a threshold; receiving, based on the transmission time exceeding the threshold, a notification; and withholding, based on the notification, the data (see Toy’711, claim 1). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Toy’711, into the invention of the instant application, in order to support an improved method determining transmission time exceeding threshold (see Toy’711, col. 15, lines 25-50).

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of issued application of Toy, U.S. Patent No. 10,187,711 B2 (Toy’711 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Toy’711.
Regarding claim 16 the difference between the conflicting claims of the instant application and issued patent, Toy’711, are set forth in the discussion below.
Instant Application 17/388,684
Patent  10,187,711 B2
Claim 16. A method comprising: receiving, by a network device, a plurality of data transmissions; 

determining a first data transmission of the plurality of data transmissions and a source of the first data transmission; 
determining that processing the first data transmission will exceed a time allocation of a time cycle, 
wherein, based on a rate of information associated with the source, the time allocation is associated with the source; 
determining an amount of time associated with processing prior data from the source during the time cycle; 
determining, based on a difference between the time allocation and the amount of time associated with processing the prior data, a time window; 
and processing the first data transmission during the time cycle when the time window satisfies a threshold.
Claim 8. A method, comprising: receiving, by a network device, a plurality of data transmissions into a buffer; 
determining a first data transmission of the plurality of data transmissions and a source of the first data transmission; 

determining that processing the first data transmission will exceed a first time allocation of a time cycle, 
wherein, based on an excess information rate associated with the source, the time allocation is associated with the source; determining an amount of time used for processing prior data from the source during the time cycle; 

determining, based on a difference between the time allocation and the amount of time used for processing the prior data, a time window; 

and processing the first data transmission during the time cycle when the time window satisfies a threshold.


Toy’711 discloses methods and systems for managing data transmissions by determining a plurality of time allocations for a time cycle.
Regarding claim 16, Toy’711 discloses a method comprising: receiving, by a network device, a plurality of data transmissions; determining a first data transmission of the plurality of data transmissions and a source of the first data transmission; determining that processing the first data transmission will exceed a time allocation of a time cycle, wherein, based on a rate of information associated with the source, the time allocation is associated with the source; determining an amount of time associated with processing prior data from the source during the time cycle; determining, based on a difference between the time allocation and the amount of time associated with processing the prior data, a time window; and processing the first data transmission during the time cycle when the time window satisfies a threshold (see Toy’711, claim 8). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Toy’711, into the invention of the instant application, in order to support an improved method determining transmission time exceeding threshold (see Toy’711, col. 15, lines 16-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0276676 A1) in view of Verbin et al. (2015/0326380 A1).

Lee et al. disclose an apparatus and method that constitute an adaptive HARQ interlace considering a signal transmission processing time with the following features: regarding claim 1, a method comprising: determining, based on a request for data, a duration for transmission of the data; determining, based on the duration and a rate of information, an allocation of time for a source of the request; determining, based on the allocation of time and the rate of information, that the duration satisfies a threshold; and performing, based on the duration satisfying the threshold, an operation on the data (Fig. 7, a flowchart illustrating a process for determining data burst transmission intervals of a base station and a mobile station according to an exemplary embodiment of the present invention, see teachings in [0008-0009, 0086-0095] summarized as “a method comprising: determining, based on a request for data, a duration for transmission of the data; determining, based on the duration and a rate of information, an allocation of time for a source of the request (i.e. the communication system must support the transmission of various types of data bursts according to a service state or capability of the base station or mobile station, for example, when a channel state is good for at least a predetermined standard, a data burst of at least a predetermined size is transmitted during a relatively long transmission interval to satisfy a high data rate, and when the channel state is bad for less than the predetermined standard, a data burst of less than the predetermined size is transmitted during a relatively long transmission interval to ensure robust data burst transmission. Herein, the base station first receives a service request from a mobile station, and based on the service request, the base station determines the data burst transmission interval/duration and a data transmission rate,  and then, based on transmission interval/duration and the data transmission rate, a time duration, longer or shorter, is determined by the BS and allocated to the mobile station, to satisfy the data transmission rate [0009, 0088-0089]),  determining, based on the allocation of time and the rate of information, that the duration satisfies a threshold (i.e. the BS, based on burst transmission interval and transmission rate, determines that the data burst transmission interval, and if it is not greater than the threshold, the high transmission rate request can be supported, further as shown in fig. 8 the MS/BS determines, in step 804, whether the determined transmission interval length L is greater or less than the threshold, if it does not exceed the threshold, the MS proceeds to step 808 to operate in the fast HARQ interlace  [0089, 0095]), and performing, based on the duration satisfying the threshold, an operation on the data (i.e. after determining that the data burst transmission interval is not greater than the threshold, BS performs, in case of high transmission request, supports the high transmission rate request, and the BS also provides the MS with indication information for data burst transmission interval length determined through the above-described process [0089-0090, 0095])”).
Lee et al. also disclose the following features: regarding claim 8, wherein the performing the operation on the data comprises withholding the data or sending the data (Fig. 8, a flowchart illustrating a process in which a mobile station determines an interlace structure according to an exemplary embodiment of the present invention, see teachings in [0089-0090, 0095] summarized as “. when data burst transmission interval, which is not greater than the threshold, the high transmission rate request can be supported, it is further clarified in fig. 8 in which step 804, the MS/BS determines whether the determined transmission interval length L does not exceed the threshold, the MS proceeds to step 808 to operate in the fast HARQ interlace  [0089, 0095]); regarding claim 10, wherein the threshold is based on the allocation of time and the rate of information (Fig. 7, a flowchart illustrating a process for determining data burst transmission intervals of a base station and a mobile station according to an exemplary embodiment of the present invention, see teachings in [0089, 0095] summarized as “the BS, based on burst transmission interval and transmission rate, determines the threshold for making a decision with respect to the operation on data, also see step 804 of fig. 8). 
Lee et al. is teaching that determination of source allocation is based on duration and rate of information. Lee et al., however, fails to expressly teach “allocation of time” determination is based on the duration and rate of information.
Verbin et al. disclose a method and system of framing scheme for a communication network with the following features: regarding claim 1, determining, based on the duration and a rate of information, an allocation of time for a source of the request (Fig. 3, a schematic illustration of a communication system constructed and operative in accordance with an embodiment of the disclosed technique, see teachings in [0026, 0029-0035] summarized as “determining, based on the duration and a rate of information, an allocation of time for a source of the request (i.e. system 100 includes a distribution point (DP) 102 and a plurality of customer dynamic bandwidth allocator 108, timing controller 110, whereas the CPE 104 includes network access controller 122, timing controller 124, CPE controller 126 and transceiver 120, dynamic bandwidth allocator 108 may determine the downlink and uplink transmission opportunities, and according to the other information included in the bandwidth reports and further according to service parameters such as committed bit rate, and duration as each frame is divided into a respective downlink period and a respective uplink period, and the duration of the downlink period and of the uplink period may change for each frame, and based on the duration and the transmission rate, dynamic bandwidth allocator 108 allocates the transmission opportunities (time slot allocation) to CPE 104 out of the total number of available transmission opportunities [0026, 0029. 0035])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. by using the features as taught by Verbin et al. in order to provide a more effective and efficient system that is capable of determining, based on the duration and a rate of information, an allocation of time for a source. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0276676 A1) in view of Verbin et al. (2015/0326380 A1) as applied to claim 1 above, and further in view of Katis et al. (US 2009/0103476 A1).

Lee et al. and Verbin et al. disclose the claimed limitations as described in paragraph 6 above. Lee et al. and Verbin et al. do not expressly disclose the following features: regarding claim 2, wherein the rate of information is based on an excess rate of information; regarding claim 4, wherein the excess rate of information is based on the request and one of a maximum bandwidth or a maximum bit rate.
Katis et al. a method for gracefully extending the range and/or capacity of voice communication systems with the following features: regarding claim 2, wherein the rate of information is based on an excess rate of information (Fig. 5, a plot illustrating adaptive live optimization for further extending the graceful degradation of services according to another embodiment of the present invention is shown, see teachings in [0042] summarized as “if the usable bit rate is inadequate for transmitting both types of available media, then the sending node ascertains if there is enough usable bit rate on the network connection for transmitting just the time-sensitive media. If so, the time-sensitive media is transmitted at the first packetization interval and first payload size and at the rate sufficient for the full bit rate representation to be reviewed upon receipt. The transmission of the not time-sensitive media is deferred until usable bit rate in excess of what is needed for time-sensitive transmissions becomes available”); regarding claim 4, wherein the excess rate of information is based on the request and one of a maximum bandwidth or a maximum bit rate (Fig. 5, a plot illustrating adaptive live optimization for further extending the graceful degradation of services according to another embodiment of the present invention is shown, see teachings in [0041-0042] summarized as “sending node ascertains usable bit rate on the network based on receipt reports/message from the receiving node for corrupted or missing packets or media loss, and indirectly demands to sending node additional bit rate from the available bit rate as shown in the graph of the fig. 5”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. with Verbin et al. by using the features as taught by Katis et al. in order to provide a more effective and efficient system that is capable of using information rate based on an excess rate of information and the excess rate is based on the request and a maximum bit rate. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0276676 A1) in view of Verbin et al. (2015/0326380 A1) and Katis et al. (US 2009/0103476 A1) as applied to claims 1 and 2 above, and further in view of Zhang et al. (US 2014/0169192 A1).

Lee et al., Verbin et al. and Katis et al. disclose the claimed limitations as described in paragraph 6 above. Lee et al., Verbin et al. and Katis et al. do not expressly disclose the following features: regarding claim 5, wherein the rate of information is based on an effective rate of information and the effective rate of information is based on the excess rate of information; regarding claim 6, wherein the effective rate of information is a maximum of a committed rate of information or a scaled combination of the committed rate of information and the excess rate of information; regarding claim 7, wherein the effective rate of information is a maximum value of a one of a minimum bandwidth or a minimum bit rate, or a scaled combination of the one of the minimum bandwidth or the minimum bit rate and a one of a maximum bandwidth or a maximum bit rate.
Zhang et al. disclose a system and a method for estimating an effective bandwidth with the following features: regarding claim 5, wherein the rate of information is based on an effective rate of information and the effective rate of information is based on the excess rate of information (Fig. 4, illustrates components in traffic characterization, see teachings in [0005, 0032-0033 & 0063] summarized as “a method of estimating an effective bandwidth of a traffic source 102 received at device 108 for time allocation includes obtaining a first traffic pattern from a first traffic source based on a first effective bandwidth between a mean data rate of the first traffic source and a peak data rate of the first traffic source, wherein the effective bandwidth approach can admit over five times as many traffic sources as an approach using the peak data rate"); regarding claim 6, wherein the effective rate of information is a maximum of a committed rate of information or a scaled combination of the committed rate of information and the excess rate of information (Fig. 4, illustrates components in traffic characterization, see teachings in [0005, 0032-0033 & 0063] summarized as “a method of estimating an effective bandwidth of a traffic source 102 received at device 108 for time allocation includes obtaining a first traffic pattern from a first traffic source based on a first effective bandwidth between a mean data rate of the first traffic source and a peak data rate of the first traffic source, wherein the effective bandwidth approach can admit over five times as many traffic sources as an approach using the peak data rate"); regarding claim 7, wherein the effective rate of information is a maximum value of a one of a minimum bandwidth or a minimum bit rate, or a scaled combination of the one of the minimum bandwidth or the minimum bit rate and a one of a maximum bandwidth or a maximum bit rate (Fig. 4, illustrates components in traffic characterization, see teachings in [0005, 0032-0033 & 0063] summarized as “a method of estimating an effective bandwidth of a traffic source 102 received at device 108 for time allocation includes obtaining a first traffic pattern from a first traffic source based on a first effective bandwidth between a mean data rate of the first traffic source and a peak data rate of the first traffic source, wherein DP Dynamic bandwidth allocator 108 may determine the downlink and uplink transmission opportunities further according to the other information included in the bandwidth reports and further according to service parameters such as guaranteed bit rate (e.g., according to the service contract of each CPE), quality of service, priority (e.g., when DP Dynamic bandwidth allocator 108 did not allocate transmission opportunities to a certain CPE that CPE shall receive priority over other CPEs) and maximum allowed bit rate").
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. with Verbin et al. and Katis et al. by using the features as taught by Bradford et al. in order to provide a more effective and efficient system that is capable of using the effective rate of information is based on the excess rate of information, maximum of a committed rate of information. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/0276676 A1) in view of Verbin et al. (2015/0326380 A1) as applied to claim 1 above, and further in view of Garg et al. (US 2012/0151042 A1).

Lee et al. and Verbin et al. disclose the claimed limitations as described in paragraph 6 above. Lee et al. and Verbin et al. do not expressly disclose the following features: regarding claim 9, wherein the duration comprises an elapsed time for processing the data.
Garg et al. disclose apparatus, system and method resolve bandwidth constriction using multiple content delivery paths with the following features: regarding claim 9, wherein the duration comprises an elapsed time for processing the data (Fig. 1A, depicts an exemplary architecture for content delivery, see teachings in [0029-0030, 0064] summarized as “content delivery system 100 includes video-on-demand (VoD) system 150, having an associated VoD allocated bandwidth, communicatively interconnected with regional network 120 may be one or more gateway servers 160, one or more edge servers 170 and one or more hub edge QAMs 180, wherein the reservation of available bandwidth may include an elapsed time timer, for example, that monitors the time that has elapsed since the reservation of the bandwidth. In the event that no use of the bandwidth has occurred during a predetermined amount of elapsed time, the reserved bandwidth may be released”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee et al. with Verbin et al. by using the features as taught by Grag et al. in order to provide a more effective and efficient system that is capable of using a duration comprising an elapsed time for processing the data. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Comments
The following is examiner’s comments about claims 11-20:
The claims are subjected to a nonstatutory double patenting rejection and would be allowable if a terminal disclaimer is timely filed and approved to overcome the rejections set forth in this Office action above. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
10/21/2022         
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473